office_of_chief_counsel internal_revenue_service memorandum number release date cc pa cbs br1 gl-165588-02 uil date date to memorandum for associate area_counsel seattle from alan c levine chief branch collection bankruptcy summonses subject application of sec_6334 to collection from abusive trusts this provides our response to your request for advice dated date this document may not be cited as precedent sec_6110 issue whether the internal_revenue_service service must obtain judicial approval pursuant to sec_6334 prior to seizure of residential property titled in the name of a_trust created pursuant to an abusive trust scheme where the service has made assessments against both the trust and the individual using the property as a principal_residence conclusion while a technical argument may be made that sec_6334 is inapplicable we recommend that the service obtain judicial approval prior to seizure of such property where a lien foreclosure suit would not otherwise be applicable in the abusive trust context it is the service’s position that the trust is a sham consistent with this position the individual should be deemed to be the true taxpayer regardless of the additional_assessment against the trust furthermore seeking suit for lien foreclosure upon the subject property would be preferable to a sec_6334 proceeding in most of these cases as questions regarding the title may create an unfavorable market for administrative sale facts the facts which you have provided are as follows an individual taxpayer created several trusts as part of an abusive scheme to utilize trusts to evade the assessment and payment of tax the tax_liabilities of the individual taxpayer and the abusive trusts gl-165588-02 were examined as part of the abusive trust project the standard examination procedure is to assess tax against the individual on his or her individual_income_tax_return form_1040 and to make an alternative assessment of tax against the trust on its income_tax return form_1041 this is a whipsaw collection approach to protect the service where the actual amount of liability is only collected once from the assets of both the individual and the trust the individual taxpayer transferred title of his principal_residence to the trust the revenue_officer is collecting the tax_assessment against the trust the revenue_officer intends to seize the residential property from the trust the revenue_officer has requested advice as to whether the judicial approval requirements of sec_6334 are applicable in this scenario discussion sec_6334 provides that e xcept to the extent provided in subsection e the principal_residence of the taxpayer within the meaning of sec_121 is exempt from levy sec_6334 modifies this exemption as follows e levy allowed on principal residences and certain business_assets in certain circumstances --- principal residences -- a approval required -a principal_residence shall not be exempt from levy if a judge or magistrate of a district_court of the united_states approves in writing the levy of such residence b jurisdiction -the district courts of the united_states shall have exclusive jurisdiction to approve a levy under subparagraph a sec_6334 accordingly judicial approval is required prior to seizure of a taxpayer’s principal_residence sec_6334 refers to sec_121 for the definition of principal_residence of the taxpayer sec_121 does not provide a specific definition the regulations enacted under sec_121 also do not provide a precise definition of this term it is inherent in the regulations however that the term was meant to indicate the principal_residence of an individual taxpayer for example there are references to the taxpayer as he or she as having family members and as having employment see eg temp sec_1_121-3t this is consistent with a plain meaning understanding of the term residence and is further supported by the legislative_history underlying sec_6334 sec_6334 was revised by the internal_revenue_service restructuring and reform act of p l rra the conference_report for rra discussing rra due process in irs collection actions provides in part gl-165588-02 no seizure of a dwelling that is the principal_residence of the taxpayer or the taxpayer’s spouse former spouse or minor child would be allowed without prior judicial approval notice of the judicial hearing must be provided to the taxpayer and family members residing in the property emphasis added internal_revenue_service restructuring and reform act of conference_report to accompany h_r h_r conf_rep no 105th cong 2d sess pincite consistent with this legislative_history and the plain meaning of the term residence it is our position that sec_6334 requires judicial approval prior to seizure of the principal_residence of only individual taxpayers or individual taxpayer’s spouses former spouses or minor children sec_6334 is inapplicable to other taxpayer entities such as corporations partnerships or trusts as these inanimate entities do not have residences the pertinent question therefore is whether principal_residence property of an individual titled in the name of a_trust for tax_avoidance purposes is the principal_residence of an individual taxpayer where we have assessments against both the individual and the trust if the individual is the taxpayer judicial approval would be required prior to seizing the property if the trust is the taxpayer judicial approval would not be required we recognize that under a technical application of sec_6334 the argument can be made that judicial approval is not required we have an assessment against the trust the property is titled in the name of the trust on the books this is a seizure of trust property in satisfaction of trust tax_liability even though we have additionally made an assessment against the individual taxpayer we further recognize that this result is a direct consequence of the individual’s own choice to place the property in the name of a fraudulent trust we also agree that such an interpretation would be consistent with a policy of aggressive pursuit of collection from abusive trusts the problem with this argument however is the underlying premise of an abusive trust scheme if the service’s position is that a_trust is a sham created for tax_avoidance purposes it is inherent in this position that the service deems the trust to be a nominee of the individual the service’s position in any abusive trust scenario therefore would be that the individual is the true taxpayer and the individual’s principal_residence would be the true taxpayer’s principal_residence this is the case regardless of the actual mechanism used for collection of the liability such as the whipsaw assessment procedure as you note the approval of the area director is required prior to the seizure of the principal_residence of any individual regardless of whether or not judicial approval is required irm gl-165588-02 we therefore conclude that the service should seek judicial approval pursuant to sec_6334 prior to seizing principal_residence property of an individual titled in the name of an abusive trust we further note however that seizure of such property even after obtaining judicial approval would not be the optimal course of action in most of these cases once a district_court has approved seizure of a taxpayer’s principal_residence that property must be sold pursuant to the administrative sale procedures in sec_6335 the property will be sold by public auction or public sale under sealed bids and the service makes no warranties as to valid title but merely conveys by deed all the right title and interest as provided in sec_6339 if the property is held in the name of a sham trust this raises concerns as to the validity of title a lien foreclosure action under sec_7403 is generally recommended instead of a sec_6334 action whenever there are clouds on the title such as a nominee situation which create an unfavorable market for administrative sale see irm and while there may be cases in which we determine that a sec_6334 action could be pursued we generally recommend that you request an action for lien foreclosure on the principal_residence property if you have any further questions please contact if the subject property is held in the name of a_trust or other inanimate entity which the service does not believe to be abusive or a sham and the property will be seized in satisfaction of the legitimate tax_liability of such entity judicial approval will not be required prior to seizure in addition there are some jurisdictions in which the service may dispute the validity of a_trust to which a residence was transferred where the grantor s continued to live in the residence but courts have upheld the validity of such trusts in those jurisdictions a lien foreclosure action would probably be advisable as further discussed below
